EVERETT, Chief Judge
(concurring in part and dissenting in part):
I agree with the majority that appellant failed to establish that he was a victim of selective prosecution. However, I disagree as to the second issue and would not dismiss the Charge and specification added by the Court of Military Review.
Appellant was charged in a single specification with breaking into Building 1029 and Building 1086, in violation of Article 130, Uniform Code of Military Justice, 10 USC § 930. He pleaded not guilty as to Building 1029; and as to Building 1086, he pleaded guilty to the lesser-included offense of unlawful entry. The Government produced evidence which established Bradley’s guilt of housebreaking into Building 1029, but it offered no evidence as to Building 1086 and relied solely on his guilty plea.
Under these circumstances, the military judge should have found appellant guilty of housebreaking as to Building 1029 and unlawful entry into Building 1086. The problem exists now because the original specification was drawn under Article 130 and unlawful entry is a violation of Article 134, UCMJ, 10 USC § 934.
In my opinion, the remedy chosen by the Court of Military Review was permissible. Where a compound offense is alleged, we have allowed a single specification to be divided into separate parts when different findings of guilty were rendered. See United States v. Calhoun, 5 USCMA 428, 18 CMR 52 (1955). Moreover, in United States v. Francis, 15 MJ 424 (CMA 1983)— which relied on Calhoun — we held that an accused who had been charged in a single specification with a lengthy unauthorized absence could be found guilty of several included periods of unauthorized absence, as long as the maximum punishment was not increased thereby. I agree with the *313Court of Military Review that its decision here came within the rationale of Francis.
The majority opinion properly recognizes that the number of charges of which an accused is found guilty may be of great importance to him. Thus, in Ball v. United States, 470 U.S. 856, 865, 105 S.Ct. 1668, 1673, 84 L.Ed.2d 740 (1985), the Supreme Court held that, if two counts of an indictment allege the same offense, convictions cannot be affirmed on both counts, even though concurrent sentences have been imposed. Our Court has also disapproved repeatedly alleging a single crime in multiple specifications. See e.g., United States v. Gibson, 11 MJ 435 (CMA 1981).
The difference here is that Bradley was charged with two housebreakings that were separate offenses, even though they were alleged in a single specification. Appellant could properly have moved that the single specification be divided into two specifications; and it might even be argued that, under the circumstances of this case, his plea of guilty was the functional equivalent of a motion to sever the specification into its two component offenses.
Apparently the majority is convinced that, once the Government elects to group separate offenses into a single specification, it should be bound by that election. I would subscribe to this view to the extent of holding that this election places a ceiling on the maximum punishment that can be imposed, cf. United States v. Francis, supra; but I would go no further.
In addition, if the majority is concerned with the possibility that appellant will be prejudiced in some way if one specification is replaced by two, this concern can be met without giving Bradley the windfall of setting aside the finding of unlawful entry, to which he properly pleaded guilty. Instead, the finding of unlawful entry into Building 1086 can remain within the bounds of a single specification — along with the finding of guilty of housebreaking into Building 1029. The fact that the unlawful-entry finding would be part of a specification charged under Article 130, rather than Article 134, poses no obstacle; reference in a Charge to an article of the Code is surplus-age and liability is determined by the specific allegations and the findings. See United States v. McCormick, 12 USCMA 26, 28, 30 CMR 26, 28 (1960). Cf. United States v. Reichenbach, 29 MJ 128 (CMA 1989). Moreover, liability under Article 130 would be sustained by the findings of guilty in the same specification with respect to Building 1029.
The Air Force, where this case arose— and to a lesser extent, its sister Services— have begun to group multiple larcenies, housebreakings, bad-check offenses, drug offenses, and the like into a single specification — instead of cluttering up charge sheets with a multitude of separate specifications. This laudable practice usually benefits the Government by simplifying the pleadings, the instructions, and the findings and by eliminating issues of multiplicity. Also, it benefits the accused, because with fewer specifications, the maximum punishment is lower. I fear that one result of the majority opinion will be to slow down this desirable trend towards simplified pleading.